Mazzarelli, J.
(dissenting.) I would reverse the order appealed, and grant plaintiffs motion for summary judgment, because it is my view that this appeal raises the significant question of whether a contractor who has retained a worker to perform work which is clearly one of the activities enumerated in Labor Law § 240 (1) can escape the responsibilities imposed by that statute if it requires the worker to obtain a safety device on his own. Stated otherwise, we must determine whether an employer who makes no effort to provide a safety device can be relieved of its statutory responsibility by failing to provide any device and then arguing that plaintiffs adaptation of a borrowed device, here, an A-frame ladder loaned by another subcontractor, is the “sole proximate cause” of his injuries. The Labor Law was drafted to protect workers from elevation-related risks such as the one faced by the plaintiff. To hold, where, as here, there was no intentional or irrational misuse of the ladder by the plaintiff, that there is an issue of fact as to whether plaintiffs actions were the “sole proximate cause” of his injuries, would place responsibility on the workers, rather than the owners and contractors, and would turn the statute on its head.

Facts

Plaintiff, a carpenter employed by A. Papa John Co., was assigned to repair and replace ceiling tiles on the 44th floor of the Rock-McGraw Building, which was leased by McGraw-Hill Companies, Inc. and Morgan Stanley & Co. Although his assignment was to do ceiling work, plaintiffs employer did not provide him with any type of ladder, lift, stepstool or other safety device. However, as the entire 44th floor was being renovated, there were other tradesmen working in the same area, and there were extra five-foot and six-foot A-frame ladders lying around. Plaintiff testified at his deposition that his construction manager told him to “find a ladder, just go find a ladder, whatever you can find.” Plaintiff followed these instructions, and he completed a portion of the ceiling job using a six-foot, wooden A-frame ladder. Eventually, plaintiff reached a closet space with broken ceiling tiles, and, discovering that the six-foot A-frame ladder was too large to fit in the space, he exchanged it for a five-foot A-frame ladder. The five-foot ladder would have partially fit in the closet in an open position, but plaintiff realized that, to perform the task using the ladder this way, he would have been required to climb up, arch his back under the door frame and stretch up and out to reach the ceiling. Plaintiff determined that this was too awkward, and *162decided that a more efficient way to reach the ceiling would be to lean the five-foot ladder against the back wall of the closet in its closed position. Plaintiff did so, and had taken a couple of steps onto the ladder. As he was reaching towards the ceiling, the ladder slipped out from under him, he fell to the ground and was injured.

Procedural History

Following discovery, plaintiff moved for summary judgment on liability pursuant to Labor Law § 240 (1). In support, plaintiff submitted his complaint, his affidavit, excerpts from his own deposition, and excerpts from the depositions of his construction manager and of an employee of McGraw-Hill Companies. Plaintiff's deposition testimony, that his construction manager instructed him to find a ladder wherever he could, was submitted with his original motion. Defendants opposed, arguing that plaintiffs decision to stand on the ladder in a closed position eliminated any causal connection between plaintiffs injuries and defendants’ failure to provide proper safety devices, or their obligation to brace or secure the ladder. The court denied plaintiffs motion, finding that although plaintiff made out a prima facie showing that defendants-respondents were liable for failing to provide a safety device, there was a triable issue as to whether plaintiffs act of employing the ladder in the closed position was the “sole proximate cause” of the accident.

Discussion

I would find the IAS court’s conclusion a misapplication of the “sole proximate cause” exception to Labor Law § 240 (1) liability, which improperly permits consideration of issues of comparative negligence under a statutory section which was drafted to impose absolute liability regardless of fault.
Labor Law § 240 (1) provides,
“[a] 11 contractors and owners and their agents * * * in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure shall furnish or erect, or cause to be furnished or erected' for the performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes, and other devices which shall be so constructed, placed and operated as to give proper protection to a person so employed.”
This section requires contractors and property owners to *163protect workers engaged in certain enumerated activities from elevation-related risks. The Court of Appeals has observed that,
“the legislative history of the Labor Law, particularly sections 240 and 241, makes clear the Legislature’s intent to achieve the purpose of protecting workers by placing ‘ultimate responsibility for safety practices at building construction jobs where such responsibility actually belongs, on the owner and general contractor’ (1969 NY Legis Ann, at 407), instead of on workers, who ‘are scarcely in a position to protect themselves from accident’ (Koenig v Patrick Constr. Co., 298 NY 313, 318 [1948]).” (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520 [1985].)
It has also repeatedly stated that Labor Law § 240 (1) “ ‘is to be construed as liberally as may be for the accomplishment of the purpose for which it was thus framed’ ” (Gordon v Eastern Ry. Supply, 82 NY2d 555, 559 [1993] [citation omitted]; see Panek v County of Albany, 99 NY2d 452, 457 [2003]). Further, we are obliged “to discourage what might otherwise be an unfortunate tendency to opt for cost efficiency at the expense of safety” (Lindner v Kew Realty Co., 113 AD2d 36, 43 [1985]).
There is no dispute that when defendants failed to provide plaintiff with any protective device, they violated Labor Law § 240 (1). In a similar case, a worker brought a number of his own, purportedly effective ladders to the job site, but did not use them. Recognizing the well-settled rule that “the mere presence of safety devices at the worksite does not diminish defendant’s liability,” the Court granted him summary judgment on liability (Neville v Deters, 175 AD2d 597, 597 [1991]). It is axiomatic that “an owner and contractor do not fulfil their statutory obligation and thereby escape the imposition of absolute liability merely by demonstrating that there was present somewhere at a job site a ladder which might have been used by a worker for the safer performance of his assigned work.” (Heath v Soloff Constr., 107 AD2d 507, 512 [1985]; Neville, supra at 597; Hall v Cornell Univ., 205 AD2d 872, 874 [1994].)
In this case, the plaintiff was not given any safety devices, but was directed by his employer to adapt the tools being used on the construction site by other contractors. These ultimately proved inadequate to protect him from injury while performing his assigned task. Thus, liability attaches under section 240 *164(1), regardless of whether plaintiffs specific use of the ladder may or may not have been considered negligent (see Stolt v General Foods Corp., 81 NY2d 918, 920 [1993] [“(Under) Labor Law § 240 (1) * * * the injured’s culpability, if any, does not operate to reduce the owner/contractor’s liability for failing to provide adequate safety devices”]; Bland v Manocherian, 66 NY2d 452 [1985]; Zimmer, supra; Haimes v New York Tel. Co., 46 NY2d 132 [1978]; Laquidara v HRH Constr. Corp., 283 AD2d 169 [2001] [owner did not provide worker with safety device adequate to prevent elevation-related injury]; Murphy v Islat Assoc. Graft Hat Mfg. Co., 237 AD2d 166 [1997] [same]; Boss v Integral Constr. Corp., 249 AD2d 214 [1998] [same]; Klein v City of New York, 222 AD2d 351 [1995], affd 89 NY2d 833 [1996] [plaintiffs alleged improper placement of the ladder provided by his employer immaterial to Labor Law § 240 (1) liability]).
Defendants’ contention that plaintiffs placement of the A-frame ladder in a closed position against the back wall of the closet was the “sole proximate cause” of this accident does not avail them. The “sole proximate cause” exception was enunciated by the Court of Appeals in Weininger v Hagedorn & Co. (91 NY2d 958 [1998]), and it precludes claims by plaintiffs who were injured as a result of having intentionally and/or irrationally misused the safety device provided (id.). In Weininger, the plaintiff stepped out onto the crossbar of an A-frame ladder. The “sole proximate cause” exception has since been applied where a plaintiff jumped from an elevation rather than using an available safety device (see George v State of New York, 251 AD2d 541 [1998], lv denied 92 NY2d 815 [1998]). The exception has also been applied where a plaintiff, holding a cup of coffee in one hand and his breakfast in the other, slipped and missed a rung, while descending facing away from a ladder and not holding on to it (Anderson v Schul/Mar Constr. Corp., 212 AD2d 493 [1995]).
In all of these cases, the plaintiffs’ actions were intentional or so irrational that it was evident that they, themselves, were the sole cause of their injuries as a matter of law. For the “sole proximate cause” exception to liability to apply, a plaintiff must be 100% responsible for the accident. If there is any evidence imputing even a fraction of a percentage of fault to the defendants, the exception is inapplicable.
Here, plaintiffs employer provided no safety devices of any kind; all of the ladders in the area were owned by the other tradespeople. Although plaintiff was instructed to use one of *165these ladders, none was adequate to protect him from the special hazards involved in replacing ceiling tiles inside a closet. The majority is correct that there is no specific requirement that the owner or contractor itself procure the ladder, or that the owner, contractor or their agent be the legal owner of the ladder. However, this in no way lessens the owner or contractor’s obligation to protect the worker by assuring that the adequate devices are available. The Scaffold Law nonetheless puts the burden on the owner or contractor to provide workers with adequate safety devices to minimize the elevation-related risks. Because there was no evidence here that plaintiff’s accident was solely the result of his own intentional and/or irrational actions (compare Weininger, supra; George, supra; Anderson, supra, with Gomes v State of New York, 272 AD2d 440 [2000] [issue of fact as to whether plaintiff’s act of “jumping,” i.e., elongating or constricting extension ladder while standing on it, constituted sole proximate cause of injuries]; Vouzianas v Bonasera, 262 AD2d 553 [1999] [issue of fact as to whether plaintiff’s act of disassembling an extension ladder and standing on the top portion was the sole proximate cause of injury]), plaintiffs motion for summary judgment on his Labor Law § 240 (1) claim should be granted. In addition, no version of the happening of this accident supports a finding that plaintiffs conduct was the only, the sole proximate cause of his injuries.
Further, even assuming that the dimensions of the closet would have allowed plaintiff to partially contain the five-foot ladder in its locked, open position, it is still undisputed that given the structure of the doorframe at the opening to the closet, that ladder, which plaintiff had to choose from the array of tools provided by other companies on the job site, would not have afforded plaintiff a secure foundation from which to reach the ceiling tiles he had to repair and/or replace (cf Joblon v Solow, 23 F Supp 2d 411 [1998] [factual issue whether room was big enough to open A-frame ladder]).
The majority concludes that summary judgment is precluded by a number of inconsistencies as to the alleged defects with the ladder, as well as exactly how the accident occurred. These included: were there footings on the ladder, were these footings rubber, should plaintiff have known that using the ladder in the closed position was improper, was there dried glue or dust on the concrete floor of the work area, and was the floor slippery. Even assuming all of these discrepancies exist, plaintiff has nonetheless established a violation of Labor Law *166§ 240 (1). The section affirmatively requires defendants to provide workers with an adequate safety device, and to place, operate, brace and secure that device to protect a plaintiff from the risks involved in performing elevation-related work (see Zimmer, supra; Orellano v 29 E. 37th St. Realty Corp., 292 AD2d 289 [2002]; Kyle v City of New York, 268 AD2d 192, 197 [2000], lv denied 97 NY2d 608 [2002]). It is the responsibility of the defendants to determine how specifically to meet this obligation with respect to a particular job.
This plaintiff was assigned to repair and replace ceiling tiles. It is undisputed that defendants failed to provide a safe means for performing ceiling work. They did not ensure that there was a ladder suited to work in all of the spaces where tiles needed to be repaired and/or replaced, nor did they provide plaintiff with an alternative safety device, such as a small stepstool or platform which would have fit inside the closet area. Thus defendants breached their duty under Labor Law § 240 (1).
Were a jury to conclude, as the majority posits, that the ladder supplied by one of the other contractors was adequate to do the ceiling work, defendants are still not without liability. There is simply no reasonable Anew of the evidence to support defendants’ position that plaintiffs adaptation of the ladder to work Avithin the confines of the closet area was an intentional or irrational misuse of the ladder. Plaintiff worked as best he could with the tools he had to find on his own, and it cannot be said that his acts alone were the “sole proximate cause” of his injuries, as to sever defendants’ responsibility under the statute. There is no question that plaintiffs injuries were “at least partially attributable to defendant’s failure to take statutorily mandated safety measures to protect [plaintiff] from risks arising from an elevation differential” (Nunez v Bertelsman Prop., 304 AD2d 487, 488 [2003]). Because concepts of comparative negligence are inapplicable to claims under Labor Law § 240 (1), plaintiff is entitled to recovery under Labor Law § 240 (1) as a matter of law (Rocovich v Consolidated Edison Co., 78 NY2d 509, 513 [1991]; Tavarez v Weissman, 297 AD2d 245 [2002]; Camacho v 101 Ellwood Tenants Corp., 289 AD2d 102 [2001]; Carlos v W.H.P. 19 L.L.C., 280 AD2d 419 [2001]; Izzo v AEW Capital Mgt., 288 AD2d 268 [2001]; Smizaski v 784 Park Ave. Realty, 264 AD2d 364 [1999]; Kijak v 330 Madison Ave. Corp., 251 AD2d 152 [1998]; Robinson v NAB Constr. Corp., 210 AD2d 86 [1994]).
Buckley, P.J., and Andrias, J., concur with Sullivan, J.; Mazzarelli, J., dissents in a separate opinion.
*167Order, Supreme Court, New York County, entered July 9, 2002, affirmed, without costs or disbursements.